                               Case 19-23056         Doc 20     Filed 12/30/19       Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                     In re:    Case No.: 19−23056 − RAG          Chapter: 13

Helena Townes
Debtor


                                              DEFICIENCY NOTICE
DOCUMENT:                  17 − Amended Chapter 13 Plan. Amount of Payments per Month: $297.00 for 60 months,
                           Number of Months:60, Filed by Helena Townes. (Attachments: # 1 Certificate of Service # 2
                           List of All Creditors)(Parker, Kim)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 1/13/20.
                           1. Section 1 of the certificate of service is answered incorrectly.

CURE:                      File an amended certificate of service with Section 1 answered correctly.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 12/30/19
                                                                 Mark A. Neal, Clerk of Court
                                                                 by Deputy Clerk, Mark Rybczynski
                                                                 410−962−4255
cc:    Debtor
       Attorney for Debtor − Kim D. Parker

defntc (rev. 12/12/2016)
